Exhibit 10.42  — Base Salaries of the Named Executive Officers for Fiscal Year
2005

                The Compensation Committee of the Board of Directors has
established the following base salaries for the named executive officers for
fiscal year 2005:

 

Name and Principal Position

 

Fiscal Year

 

Salary

 

Burton M. Tansky

President and Chief Executive Officer

 

2005

 

$

1,300,000

 

 

 

 

 

 

 

Karen W. Katz

President and Chief Executive Officer

Neiman Marcus Stores

 

2005

 

715,000

 

 

 

 

 

 

 

James E. Skinner

Senior Vice President and

Chief Financial Officer

 

2005

 

510,000

 

 

 

 

 

 

 

Brendan L. Hoffman

President and Chief Executive Officer

Neiman Marcus Direct

 

2005

 

440,000

 

 

 

 

 

 

 

James J. Gold

President and Chief Executive Officer

Bergdorf Goodman

 

2005

 

400,000

 

 

 

 

--------------------------------------------------------------------------------

 